DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims  objected to because of the following informalities:  
Referring to claims 1, 12, and 15, the term “an axis” and “opposite ends” lacks antecedent basis. Please clarify an axis (of what) between opposite ends (of what).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 , 9, and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over   Winter et al. (US6000434, hereinafter Winter) and Sellis et al. (US20070191755, Sellis).
Referring to claim 1, Winter discloses a protective sleeve assembly (see figures of Winter) for protecting an electrical member (see figure 1-3), comprising: 
a semi-rigid, multi-layer tube (21) extending longitudinally along an axis between opposite ends (an axis of 21 between opposite ends of 21); 
and the semi-rigid, multilayer tube including an inner tube (21) and an outer tube (22; see abstract), 
the inner tube having a semi-rigid tubular wall including radially extending energy dissipating features to minimize the transmission of impact forces to the electrical member (22; and Specification states “the ribs are disposed between the inner tube and the outer tube, and can be bonded to either one, and the ribs may be annular and longitudinally spaced along the tubes), 
the outer tube being a textile tube disposed about the inner tube (sleeve 27 of a braided textile material disposed on or around the inner tube).

Winter fails to disclose an end cap disposed over one of said opposite ends, the end cap having at least one finger that extends radially inward generally toward said axis, the at least one finger being resiliently flexible in opposite axial directions to allow assembly and disassembly of the protective sleeve assembly along the wire harness and about the electrical member; a wire harness extending therethrough.

Sellis discloses an end cap disposed over one of said opposite ends (see 32 at one end of sleeve 12 in figure 1), the end cap having at least one finger (38, figures 3-6) that extends radially inward generally toward said axis, the at least one finger being resiliently flexible (38) in opposite axial directions to allow assembly and disassembly of the protective sleeve assembly along the wire harness (28) and about the electrical member (26 or 14), a wire harness extending therethrough (28).
It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the protective sleeve assembly of Winter to have end cap arrangement as taught by Sellis, because paragraph 0030 states that allows the positioning device 30 to move easily upon the application of a force on the band 34 in an axial direction along the harness sleeve 28. Such a force, applied to the band 34 with sufficient magnitude, causes the fingers 38 to deflect axially away from the band 34 during assembly, as shown in FIG. 1, in the manner of cantilevers and permit the ends 38 a to ride over the crests 30 a and snap resiliently between adjacent corrugations 30 and into the troughs 30 b (FIG. 2) to establish a new position for the positioning device 32. Of course, for the embodiment shown in FIGS. 1 and 2, the fingers 38 deflect axially inwardly toward the band 34 if the device 32 is being moved from its assembled position toward a disassembled position away from the sensor 14; and abstract stats that At least one of the fingers forcibly engages the harness sleeve to maintain the positioning device and the protective shield in a predetermined protection position along the harness sleeve at least partially surrounding the device being protected.

Referring to claim 2, Winter in view of Sellis disclose the protective sleeve assembly of claim 1, wherein the inner tube is a solid, impervious, polymeric wall  (specification of Winter states, “the inner corrugated hose of each hose construction of this invention can be replaced with a rib and an inner tube of polymeric material” and   “the inner hose 21 can comprise a single layer of a homogeneous thermoplastic material as illustrated in FIGS. 2-6 or the same can comprise an inner layer 21' of one type of thermoplastic material and an outer layer 21" of another type of thermoplastic material”;  and  “it can be seen that one or more layers, tubes or hoses of any of the hose constructions of this invention can provide structure for preventing different types of fluids from permeating therethrough with the material of the particular structure of the hose construction of this invention either being homogeneously formed or in layers that are fused together as desired so as to tend to prevent the leakage therethrough of a particular liquid”).

Referring to claim 3, Winter in view of Sellis disclose the protective sleeve assembly of claim 2, wherein the radially extending energy dissipating features include a plurality of radially outwardly extending ribs (see 22 in Winter).

Referring to claim 9, Winter in view of Sellis disclose  the protective sleeve assembly of claim 2. wherein the outer tube is knit, woven or braided (the reinforcement sleeve 27 of a braided textile material in Winter) .

Referring to claim 15, Winter discloses a method of constructing a protective sleeve assembly for protecting an elongate member extending therethrough (see figure 1-3), comprising: 
forming a semi-rigid, multi-layer tube (21) extending longitudinally along an axis between opposite ends (an axis of 21 between opposite ends of 21); 
constructing the semi-rigid, multilayer tube including an inner tube (21) and an outer tube (27), and
constructing the inner tube having a semi-rigid tubular polymeric, impervious wall (see explanation as disclosed in the rejection of claim 2 above) including radially outwardly extending ribs (22; and Specification states “the ribs are disposed between the inner tube and the outer tube, and can be bonded to either one, and the ribs may be annular and longitudinally spaced along the tubes), and constructing the outer tube being a textile tube disposed about the inner tube (sleeve 27 of a braided textile material disposed on or around the inner tube).

Winter fails to disclose providing an end cap having at least one finger that extends radially inward generally toward the axis disposed over one of the ends, with the at least one finger being resiliently flexible in opposite axial directions.

Sellis discloses proving an end cap (32) having at least one finger (38, figures 3-6) that extends radially inward generally toward the axis disposed over one of the ends, with the at least at one finger being resiliently flexible (38) in opposite axial directions (see figures 3-6).
It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the protective sleeve assembly of Winter to have end cap arrangement as taught by Sellis, because paragraph 0030 states that allows the positioning device 30 to move easily upon the application of a force on the band 34 in an axial direction along the harness sleeve 28. Such a force, applied to the band 34 with sufficient magnitude, causes the fingers 38 to deflect axially away from the band 34 during assembly, as shown in FIG. 1, in the manner of cantilevers and permit the ends 38 a to ride over the crests 30 a and snap resiliently between adjacent corrugations 30 and into the troughs 30 b (FIG. 2) to establish a new position for the positioning device 32. Of course, for the embodiment shown in FIGS. 1 and 2, the fingers 38 deflect axially inwardly toward the band 34 if the device 32 is being moved from its assembled position toward a disassembled position away from the sensor 14; and abstract stats that At least one of the fingers forcibly engages the harness sleeve to maintain the positioning device and the protective shield in a predetermined protection position along the harness sleeve at least partially surrounding the device being protected.

Claims 4-6, 12-14, 16, and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over   Winter et al. (US6000434, hereinafter Winter), Sellis et al. (US20070191755, Sellis), and Spruell et al. (US20120152429, hereinafter Spruell).

Referring to claim 4, Winter in view of Sellis disclose the protective sleeve assembly of claim 3, but fail to disclose wherein the plurality of ribs form a plurality of discrete pockets.

Spruell discloses wherein the plurality of ribs form a plurality of discrete pockets (see 15 forms pockets 16 between 14 and 13 in figures 1-2 ).
It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the protective sleeve assembly of Winter in view of Sellis to have an arrangement as taught by Spruell, because this type of arrangement to enhance cable heat transfer properties, to provide a beneficial cable property or use the cable as a messenger to connect a beginning and/or end point (paragraph 0067 of Spruell), and/or to achieve equal distribution of the medium that is in the channel regions, voids ,and improve cable concentricity (paragraph 0065 of Spruell).

Referring to claim 5, Winter in view of Sellis and Spruell disclose the protective sleeve assembly of claim 4, wherein the discrete pockets form encapsulated chambers between the inner tube and the outer tube (see 16 between 14 and 13 in Spruell  in rejection of claim 4 above).

Referring to claim 6, Winter in view of Sellis and Spruell disclose the protective sleeve assembly of claim 1, wherein the ribs extend into abutment with the outer tube (see 16 between 14 and 13 in Spruell in rejection of claim 4 above).

Referring to claim 12, Winter discloses a protective sleeve assembly (see figures of Winter) for protecting an electrical member (see figure 1-3), comprising: 
a semi-rigid, multi-layer tube (21) extending longitudinally along an axis between opposite ends (an axis of 21 between opposite ends of 21); 
and the semi-rigid, multilayer tube including an inner tube (21) and an outer tube (27; see abstract), 
the inner tube being a solid, impervious, polymeric wall (see explanation in the rejection of claim 2 above) including a plurality of radially outwardly extending ribs extending with the outer tube to form a plurality of encapsulated chambers between the inner tube and the outer tube. (22; and Specification states “the ribs are disposed between the inner tube and the outer tube, and can be bonded to either one, and the ribs may be annular and longitudinally spaced along the tubes”), 

Winter fails to disclose an end cap disposed over one of said opposite ends, the end cap having an opening for receipt of the wire harness therethrough to allow assembly and disassembly of the protective sleeve assembly along the wire harness  and about the electrical member; a wire harness extending therethrough;
a plurality of radially outwardly extending ribs extending into abutment with the outer tube.

Sellis discloses an end cap disposed over one of said opposite ends (see 32 at one end of sleeve 12 in figure 1), the end cap having an opening (see an opening figures 3-6) for receipt of the wire harness (28) therethrough to allow assembly and disassembly of the protective sleeve assembly along the wire harness (28) and about the electrical member (26 or 14), a wire harness extending therethrough (28).

It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the protective sleeve assembly of Winter to have ribs arrangement as taught by Sellis, because paragraph 0030 states that allows the positioning device 30 to move easily upon the application of a force on the band 34 in an axial direction along the harness sleeve 28. Such a force, applied to the band 34 with sufficient magnitude, causes the fingers 38 to deflect axially away from the band 34 during assembly, as shown in FIG. 1, in the manner of cantilevers and permit the ends 38 a to ride over the crests 30 a and snap resiliently between adjacent corrugations 30 and into the troughs 30 b (FIG. 2) to establish a new position for the positioning device 32. Of course, for the embodiment shown in FIGS. 1 and 2, the fingers 38 deflect axially inwardly toward the band 34 if the device 32 is being moved from its assembled position toward a disassembled position away from the sensor 14; and abstract stats that At least one of the fingers forcibly engages the harness sleeve to maintain the positioning device and the protective shield in a predetermined protection position along the harness sleeve at least partially surrounding the device being protected.

Spruell discloses a plurality of radially outwardly extending ribs extending into abutment with the outer tube (15 extending from inner layer 14 abutting 13 figures 1-2).
It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the protective sleeve assembly of Winter in view of Sellis to have ribs arrangement as taught by Spruell, because this type of arrangement to enhance cable heat transfer properties, to provide a beneficial cable property or use the cable as a messenger to connect a beginning and/or end point (paragraph 0067 of Spruell), and/or to achieve equal distribution of the medium that is in the channel regions, voids ,and improve cable concentricity (paragraph 0065 of Spruell).

Referring to claim 13, Winter in view of Sellis and Spruell disclose the protective sleeve assembly of claim 1, wherein the outer tube is a textile tube (see 27 in rejection of claim 12 above).

Referring to claim 14, Winter in view of Sellis and Spruell disclose the protective sleeve assembly of claim 13, wherein the inner tube has a plurality of radially outwardly extending ribs (see 22 in rejection of claim 12 above).

Referring to claim 16, Winter in view of Sellis disclose the method of claim 15, but fail to disclose further including constructing the radially outwardly ribs to bound discrete encapsulated chambers between the inner tube and the outer tube.

Spruell discloses the radially outwardly ribs to bound discrete encapsulated chambers between the inner tube and the outer tube (see 16 between 14 and 13 in figures 1-2 ).
It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Winter in view of Sellis to have ribs arrangement as taught by Spruell, because this type of arrangement to enhance cable heat transfer properties, to provide a beneficial cable property or use the cable as a messenger to connect a beginning and/or end point (paragraph 0067 of Spruell), and/or to achieve equal distribution of the medium that is in the channel regions, voids ,and improve cable concentricity (paragraph 0065 of Spruell).

Referring to claim 18, Winter in view of Sellis and Spruell disclose the method of claim 16, further including providing the encapsulated chambers being filled with a solid material (see 10 in 16 between 14 and 13 in figures 1-2 ).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over   Winter, Sellis, Spruell, and Schuett et al. (US20200023720, hereinafter Schuett).

Referring to claim 7, Winter in view of Sellis and Spruell disclose the protective sleeve assembly of claim 3, but fail to disclose wherein the radially extending energy dissipating features include radially inwardly extending ribs.

Schuett discloses wherein the radially extending energy dissipating features include radially inwardly extending ribs (see 76 in figures 5, 5A ).

It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the protective sleeve assembly of Winter in view of Sellis to have an arrangement as taught by Spruell, because this type of arrangement to cooperate with one another to engage the wires or cables p. Two of the protrusions are spaced apart to define a diameter D4 so that relative movement between the cable or wire is prevented or mitigated. (paragraph 0029 of Schuett).

Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over   Winter, Sellis, and Schuett et al. (US20200023720, hereinafter Schuett).

Referring to claim 10, Winter in view of Sellis disclose the protective sleeve assembly of claim 1, but fail to disclose wherein the radially extending energy dissipating features include radially inwardly extending ribs.

Schuett discloses wherein the radially extending energy dissipating features include radially inwardly extending ribs (see 76 in figures 5, 5A ).

It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the protective sleeve assembly of Winter in view of Sellis to have an arrangement as taught by Schuett, because this type of arrangement to cooperate with one another to engage the wires or cables. Two of the protrusions are spaced apart to define a diameter D4 so that relative movement between the cable or wire is prevented or mitigated. (paragraph 0029 of Schuett).

Referring to claim 11, Winter in view of Sellis and Schuett disclose the protective sleeve assembly of claim 10, wherein the radially inwardly extending ribs extend generally parallel to said axis (see 76 in figures 5, 5A ).

Referring to claim 19, Winter in view of Sellis disclose the method of claim 15, but fail to disclose further including forming the inner tube having radially inwardly extending ribs.

Schuett discloses the inner tube having radially inwardly extending ribs. (see 76 in figures 5, 5A ).

It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Winter in view of Sellis to have an arrangement as taught by Schuett, because this type of arrangement to cooperate with one another to engage the wires or cables. Two of the protrusions are spaced apart to define a diameter D4 so that relative movement between the cable or wire is prevented or mitigated. (paragraph 0029 of Schuett).

Referring to claim 20, Winter in view of Sellis and Schuett disclose the protective sleeve assembly of claim 10, the radially inwardly extending ribs extending generally parallel to the axis (see 76 in figures 5, 5A of Schuett ).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winter, Sellis, and Mortino et al. (US20170288337, hereinafter Mortino).

Referring to claim 8, Winter in view of Sellis disclose the protective sleeve assembly of claim 1, but fail to disclose wherein the end cap is a solid, semi-rigid, nonmetallic material.

Mortino discloses wherein the end cap is a solid, semi-rigid, nonmetallic material.(see 100 in figures 1 ; paragraph 0038 recites that the grommet 100 may be formed of different types of rubber or plastic and the grommet 100 may include a number of different types of semi-rigid material which have a relatively high friction coefficient and providing more secure gripping engagement ).

It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the protective sleeve assembly of Winter in view of Sellis to have an arrangement as taught by Mortino, because this type of arrangement the grommet 100 may include a number of different types of semi-rigid material which have a relatively high friction coefficient and providing more secure gripping engagement (paragraph 0038 of Mortino).

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Winter, Sellis, and Bogese et al. (US5990419, hereinafter Bogese).

Referring to claim 16, Winter in view of Sellis disclose the method of claim 15, but fail to disclose further including constructing the radially outwardly ribs to bound discrete encapsulated chambers between the inner tube and the outer tube

Bogese discloses further including constructing the radially outwardly ribs to bound discrete encapsulated chambers between the inner tube and the outer tube ( see outwardly ribs 30 of 16 bound discrete encapsulated air chambers 38 between the inner tube 16 and the outer tube 34).

It would have been obvious a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Winter in view of Sellis to have an arrangement as taught by Bogese, because this type of arrangement provide  structural stability to whole structure (see specification of  Bogese).

Referring to claim 17, Winter in view of Sellis and Bogese disclose the method of claim 16, but fail to disclose further including leaving the discrete encapsulated chambers void of solid matter, thereby providing the encapsulated chambers filled with only air (chambers 38 are air chambers in Bogese).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847